                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

EMMANUEL CHAPLAIN,

                   Petitioner,                           8:19CV388

       vs.
                                                           ORDER
UNITED STATES OF AMERICA,

                   Respondent.


      IT IS ORDERED that Petitioner’s Motion for Leave to Proceed in Forma
Pauperis, Filing no. 5, is denied as moot. Petitioner paid the $5.00 filing fee on
February 12, 2020.

      Dated this 20th day of February, 2020.

                                            BY THE COURT:


                                            Richard G. Kopf
                                            Senior United States District Judge
